DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (US 2020/0059867 A1) in view of Gordaychik (US 2019/0363843 A1).

Haghighat et al. disclose a method of transmitting an uplink signal using multiple beams by a WTRU with the following features: regarding claim 1, a method for supporting beam correspondence, the method performed by a user equipment (UE) and comprising: transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence, wherein the beam correspondence is determined based on at least a beam correspondence tolerance requirement, and wherein the beam correspondence tolerance requirement includes a delta effective isotropic radiated power (EIRP) of 3 dB (Fig. 7, hows a diagram for performing SRS transmissions based on SRS trigger type, see teachings in [0194, 0199-0201, 0206, 0209 & 0285-0287] summarized as “a method for supporting beam correspondence, the method performed by a user equipment (UE) and comprising (i.e. a WTRU (user equipment) supports beam correspondence, wherein a beam reciprocity may be used or defined for the case that a receiver may determine a proper Tx beam (or best Tx beam) based on the Rx beam determined),  transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence (i.e. the WTRU transmits capability information to a base station gNB, and indicates a beam correspondence capability to the gNB), wherein the beam correspondence is determined based on at least a beam correspondence tolerance requirement, and wherein the beam correspondence tolerance requirement includes a delta effective isotropic radiated power (EIRP) of 3 dB (i.e. uplink power control scheme to use may be determined based on the WTRU beam correspondence capability, and a first type of uplink power control scheme, Type-1 power control may be used when a WTRU may have a beam correspondence capability, as the types of uplink power control scheme to use may be determined based on the WTRU beam correspondence capability, and the power may correspond to an effective isotropic radiated power (EIRP), and the power scaling may be according to a set of scaling factors that may be set may to 0, 1, 2, or 3 dB)”).
	Haghighat et al. is short of expressly teaching “transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence”.
	Gordaychik discloses a a user equipment next generation radio technologies identifying capabilities with the following features: regarding claim 1, transmitting UE capability information to a base station, wherein the UE capability information includes transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence (i.e. a UE 142 may transmit an attach request message 146 including a UE capability identifier to gNB 144 which may respond with an attach response 148 indicating acceptance of the UE capabilities, in this way the capability information for supporting beam correspondence is provided by the UE to the gNB 144, and the UE may compute effective (or equivalent) isotropic radiated power (EIRP) or a delta or change thereof, further, the beam correspondence tolerance requires EIRP of 3 dB as illustrated in table 200)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haghighat et al. by using the features as taught by Gordaychik in order to provide a more effective and efficient system that is capable of transmitting UE capability information to a base station of supporting beam correspondence. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
Haghighat et al. disclose a method of transmitting an uplink signal using multiple beams by a WTRU with the following features: regarding claim 8, an apparatus operable for a user equipment (UE) to support beam correspondence, the apparatus comprising: at least one processor; and at least one computer memory operably an apparatus operable for a user equipment (UE) to support beam correspondence, the apparatus comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising (i.e. an apparatus 102 (fig. 1B) operable for a WTRU (user equipment) supports beam correspondence, wherein a beam reciprocity may be used or defined for the case that a receiver may determine a proper Tx beam (or best Tx beam) based on the Rx beam determined, wherein the apparatus 102 comprising a processor 118, and memories 130 and 132 coupled to the processor 118 and storing instructions which are when executer by the processor 118 performs operation), transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence (i.e. the WTRU transmits capability information to a base station gNB, and indicates a beam correspondence capability to the gNB), wherein the beam correspondence is determined based on at least a beam correspondence tolerance requirement, and wherein the beam correspondence tolerance requirement includes a delta effective isotropic radiated power (EIRP) of 3 dB (i.e. uplink power control scheme to use may be determined based on the WTRU beam correspondence capability, and a first type of uplink power control scheme, Type-1 power control may be used when a WTRU may have a beam correspondence capability, as the types of uplink power control scheme to use may be determined based on the WTRU beam correspondence capability, and the power may correspond to an effective isotropic radiated power (EIRP), and the power scaling may be according to a set of scaling factors that may be set may to 0, 1, 2, or 3 dB)”).
	Haghighat et al. is short of expressly teaching “transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence”.
	Gordaychik discloses a a user equipment next generation radio technologies identifying capabilities with the following features: regarding claim 8, transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence (Fig. 1, an illustration of an embodiment in which a capability identifier is included in an attach request message, see teachings in [0017, 0051, 0060-0061 & 0114] summarized as “transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence (i.e. a UE 142 may transmit an attach request message 146 including a UE capability identifier to gNB 144 which may respond with an attach response 148 indicating acceptance of the UE capabilities, in this way the capability information for 
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haghighat et al. by using the features as taught by Gordaychik in order to provide a more effective and efficient system that is capable of transmitting UE capability information to a base station of supporting beam correspondence. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Haghighat et al. disclose a method of transmitting an uplink signal using multiple beams by a WTRU with the following features: regarding claim 15, a user equipment (UE) to support beam correspondence, the apparatus comprising: a transceiver; at least one processor operably connectable to the transceiver; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising: transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence, wherein the beam correspondence is determined based on at least a beam correspondence tolerance requirement, and wherein the beam correspondence tolerance requirement includes a delta effective isotropic radiated power (EIRP) of 3 dB (Fig. 7, hows a diagram for performing SRS transmissions based on SRS trigger type, a user equipment (UE) to support beam correspondence, the apparatus comprising: a transceiver; at least one processor operably connectable to the transceiver; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor, perform operations comprising (i.e. an apparatus 102 (fig. 1B) operable for a WTRU (user equipment) supports beam correspondence, wherein a beam reciprocity may be used or defined for the case that a receiver may determine a proper Tx beam (or best Tx beam) based on the Rx beam determined, wherein the apparatus 102 comprising a processor 118, and memories 130 and 132 coupled to the processor 118 and storing instructions which are when executer by the processor 118 performs operation), transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence (i.e. the WTRU transmits capability information to a base station gNB, and indicates a beam correspondence capability to the gNB), wherein the beam correspondence is determined based on at least a beam correspondence tolerance requirement, and wherein the beam correspondence tolerance requirement includes a delta effective isotropic radiated power (EIRP) of 3 dB (i.e. uplink power control scheme to use may be determined based on the WTRU beam correspondence capability, and a first type of uplink power control scheme, Type-1 power control may be used when a WTRU may have a beam correspondence capability, as the types of uplink power control scheme to use may be determined based on the WTRU beam correspondence capability, and the power may correspond to an effective isotropic radiated power (EIRP), and the power 
	Haghighat et al. is short of expressly teaching “transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence”.
	Gordaychik discloses a a user equipment next generation radio technologies identifying capabilities with the following features: regarding claim 15, transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence (Fig. 1, an illustration of an embodiment in which a capability identifier is included in an attach request message, see teachings in [0017, 0051, 0060-0061 & 0114] summarized as “transmitting UE capability information to a base station, wherein the UE capability information includes first information related a capability of supporting beam correspondence (i.e. a UE 142 may transmit an attach request message 146 including a UE capability identifier to gNB 144 which may respond with an attach response 148 indicating acceptance of the UE capabilities, in this way the capability information for supporting beam correspondence is provided by the UE to the gNB 144, and the UE may compute effective (or equivalent) isotropic radiated power (EIRP) or a delta or change thereof, further, the beam correspondence tolerance requires EIRP of 3 dB as illustrated in table 200)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haghighat et al. by using the features as taught by Gordaychik in order to provide a more effective and .

Claims 2-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (US 2020/0059867 A1) in view of Gordaychik (US 2019/0363843 A1) as applied to claims 1 and 8 above, and further in view of ETSI (TS 138 101-2 V15.3.0) (herein after ETSI)

Haghighat et al. and Gordaychik disclose the claimed limitations as described in paragraph 5 above. Haghighat et al. and Gordaychik do not expressly discloe the following featurs: regarding claim 2, wherein the delta EIRP of 3 dB is determined at 85% of a cumulative distribution function (CDF); regarding claim 3, wherein the beam correspondence is determined further based on at least one of a UE minimum peak EIRP requirement and/or a UE spherical coverage requirement; regarding claim 9, wherein the delta EIRP of 3 dB is determined at 85% of a cumulative distribution function (CDF); regarding claim 10, wherein the beam correspondence is determined further based on at least one of a UE minimum peak EIRP requirement and/or a UE spherical coverage requirement.
ETSI also disclose a method of establishing the minimumRF requirements for NR user equipment with the following features: regarding claim 2, wherein the delta EIRP of 3 dB is determined at 85% of a cumulative distribution function (CDF) (Fig. 5.3.1-1, definition of channel bandwidth and transmission bandwidth configuration for onr one 
.

Claims 4, 6, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haghighat et al. (US 2020/0059867 A1) in view of Gordaychik (US 2019/0363843 A1) and ETSI (TS 138 101-2 V15.3.0) (herein after ETSI) as applied to claims 1 and 8 above, and further in view of Nagaraja et al. (US 2018/0249453 A1)

Haghighat et al., Gordaychik and ETSI disclose the claimed limitations as described in paragraphs 5-6 above. Haghighat et al., Gordaychik and ETSI do not expressly discloe the following featurs: regarding claim 4, wherein the first information related the capability of supporting the beam correspondence is set to a bit 1, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met; regarding claim 6, wherein the first information related the capability of supporting the beam correspondence is set to a bit 0, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met with an uplink beam sweeping; regarding claim 11, wherein the first information related the capability of supporting the beam correspondence is set to a bit 1, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met; 
Nagaraja et al. disclose a system for restricted sets indication for multi-beam operation with the following features: regarding claim 4, wherein the first information related the capability of supporting the beam correspondence is set to a bit 1, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met (Fig. 4G, diagrams illustrating an example of the transmission of beamformed signals between a base station and a UE, see etachings in [0071 & 0086-0087] summarized as “in multi-beam operation, NB 402 and UE 404 active beam pairs may possible restriction may include not having beam correspondence on uplink (UL) and downlink (DL), and he UE 404 may not be able to transmit more than a determined power level (or EIRP) as well because the corresponding uplink beam may be restricted because maximum permissible emission, the UE 404 indicates cpability of beam correspondence with bit one for communicating through a corresponding beam with minimum peak EIRP”); regarding claim 6, wherein the first information related the capability of supporting the beam correspondence is set to a bit 0, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement are met with an uplink beam sweeping (Fig. 4G, diagrams illustrating an example of the transmission of beamformed signals between a base station and a UE, see etachings in [0071 & 0086-0087] summarized as “in multi-beam operation, NB 402 and UE 404 active beam pairs may possible restriction may include not having beam 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haghighat et al. with Gordaychik and ETSI by using the features as taught by Nagaraja et al. in order to provide a more effective and efficient system that is capable of supporting the beam correspondence is set to a bit 1/0, based on that the UE minimum peak EIRP requirement and UE minimum peak EIRP requirement. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 5, 7, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
2/12/2021                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473